SULLIVAN, J.
Epitomized Opinion.
Samuel Kaplan operated a licensed pawn shop in Cleveland, and it was alleged by the city that Kaplan violated Sec. 2408 of the city ordinances because of receiving in pawn, goods from a person “known to be a notorious thief or convicted of larceny or burglary.” The municipal court rendered judgment in favor of the city, convicting Kaplan.of said alleged violation.
On prosecution of error, Kaplan claimed that said ordinance was unconstitutional, discriminating against pawnbrokers in their business relations with persons who may be under the ban of the criminal law.
The Court of Appeals did not pass upon the constitutionality of the ordinance, but reversed the judgment of the municipal court on the ground that the city utterly failed to charge that Kaplan knew the seller of the property was a notorious thief. It was necessary, as a matter of law to make the affidavit correspond with the ordinance, and to require that the evidence correspond not only to the affidavit but to the ordinance itself.